SIBLEY, Circuit Judge
(dissenting).
I do not think the condemnation of all these rings, valued at $6,449, is either just or according to law. The evidence is not in conflict, and the main facts not in dispute. Joseph B. Cooper, who owns the claimant corporation, and who testified in person, has since 1913 been in the business in New York City of smelting and refining precious metals and furnishing them and jewelry findings to the jewelry trade. He did a business of over $3,000,000 per year, but little or no exporting. His son aided him and was secretary of the claimant. In 1942, just after the transaction in question, the son enlisted in the Navy and was not available as a witness at the trial. Dr. Es-trin, the consignee of the rings, was the son-in-law of Cooper, a young physician who.went in 1940 to Rio de Janeiro, Brazil, to perfect himself in the treatment of tropical diseases. He did not “disappear” in 1942, but came home and enlisted in the Navy and was somewhere In the Pacific at the time of trial. He was not making a *623living in Rio, and learning that platinum was in demand by jewelers there at a price above the price in New York he got his father-in-law to agree to sell him platinum and platinum goods at cost for resale to the jewelers, Estrin to have all profits. Cooper testified repeatedly and positively that Es-trin was not his agent, that his corporation had never exported anything to Brazil and did not wish to, had no interest in Estrin’s activity or gains, and he was only trying to help Estrin along. There is no contradiction of this. Young Cooper did in a communication to the Export Control Office refer to Estrin as “our representative”, but at the same time stated that Estrin had just gone to Brazil to study tropical diseases, and when later interrogated about Estrin by the customs officers stated the facts as Cooper swore to them, and that Estrin was not really the Corporation’s business agent.
The finding of the district judge is: “I hold that Dr. Estrin was an agent of respondent, and while Mr. Cooper I hold was entirely forthright in the matter, yet this shipment in question was intended to fill an order for platinum in bars. * * * It is (a case) where the order was in part at least, I hold, to fill an' order for platinum, and was filled by rings, though I believe Mr. Cooper innocent of wrong intentions.” Mr. Cooper was thus acquitted, but his property confiscated on a supposed agency of Estrin.
I do not think the testimony authorizes a finding of agency. The judge finds the only witness, Cooper, to be “entirely forthright”, and Cooper swears Estrin was not an agent in the business. Slight circumstances are consistent with an agency, but they are also consistent with Estrin’s doing business in Rio for himself, and the circumstances must yield to positive testimony on the point. Pennsylvania R. Co. v. Chamberlain, 288 U.S. 333, 53 S.Ct. 391, 77 L.Ed. 819.
The “order” referred to by the judge is one that the Government’s witness Kalman says he gave Estrin verbally in 1941 for a kilo of platinum which was never filled, though Estrin delivered him some platinum rings, and he would have accepted these rings if delivered. The facts are that Es-trin in 1941 obtained several orders for bulk platinum and asked Cooper to fill them. Cooper, acting “forthrightly”, sought to get licenses for export, and they were refused. Estrin then got a jewelry catalogue and ordered three shipments of rings similar to those in controversy. Cooper had them made up, getting the machine and handwork done by others. Two of these shipments were permitted by the customs, and one apparently reached Kalman and was accepted and paid for. No one says however that it was tendered and accepted on the order for a kilo of platinum. Those were rings, some nearly finished and some unfinished, as these are. Kalman testifies that he is a jeweler in Rio and finisher of semi-manufactured rings according to orders, so engaged for twenty years; he never manufactured wedding rings of pure platinum except when demanded by his clientele; owing to shortage of materials in 1941 and 1942 there was a demand for pure platinum wedding rings, and roughly fashioned ones if available; in March and April, 1942, due to shortage of labor, it was more common to manufacture rings from the Semi-finished article, and owing to shortage of material, there was a demand also for pure platinum engagement rings, as well as for platinum alloy, which latter is preferable. As to the rings he accepted, which were pure platinum, he testified, “Some of the rings I used in the form of rings, and whenever I needed platinum for other work I melted the rings.” Asked if he so informed Dr. Estrin he said, “No. The platinum was mine and I had no obligation to report to Dr. Estrin”; and as to whether Dr. Estrin had suggested getting pure platinum by making it up in circular form as a ring, his answer was “No. Dr. Estrin did not make this suggestion to me.”
If Dr. Estrin was an agent of Cooper, I do not think the export regulations were violated by Estrin’s ordering out these rings, which required no export license, in the hope of selling them to this and other jewelers. The regulations expressly permit the free export of “Jewelry findings, parts and materials”, evidently intended not to break up the jewelry trade.
Cooper testifies “ ‘Findings’ means all parts required to make a jewelry not completed, separate parts unassembled.” These *624rings, viewed by all the judges, are such. The engagement rings are fully made and polished, except that the claws for the setting are not separated and the hole for the setting not drilled. There is testimony that the claws ought to be alloyed, especially for a diamond. This change and the insertion of the desired stone the jeweler would attend to. The wedding rings were complete but not polished. Kalman says his use of such unfinished rings had become usual in Rio. He says also pure platinum was unusual, but he sold some of such rings he had received. The regulations say nothing about purity. Bulk platinum, pure or impure, requires a special license. Platinum jewelry, etc.-, pure or impure, does not. I do not think the use that may be made in the foreign country is a factor in the regu-látions, but if it is, the use here contemplated was sale to jewelers in their jewelry business, the exported goods to be finished or otherwise used in the jewelry business. I see no violation of the license regulations in that.
If it be unlawful to ship these rings because the final purchasers might melt the wedding rings down, that reason does not extend to the engagement rings. They have had much costly handwork done on them and added to their cost, as testified to by Mr. Cooper. There is no evidence that anyone ever melted one of them down. They were indisputably made to be used as such. The one package exhibited to the customs for export contained 'both wedding rings and engagement rings, but separately packed, and the manifest declared “Platinum Wedding Rings 191”, “Platinum Engagement Rings, 107.” This forfeiture statute forfeits only goods “about to be unlawfully exported”, and not everything in the shipment, as some provisions of the tariff acts do. If the wedding rings were unlawful to export, but the engagement rings were not, there is no law to forfeit both. The district judge found “The engagement rings can well be considered as more usable' by the trade in their present form, yet they are to be considered as a part of the whole and they also are subject to forfeiture.” This statute does not so say. Not a one of the cases cited in the majority opinion touches the point. Nor do I find any relevancy of the cases cited to any question in this case.
I think the forfeiture unjustified, and that the judgment should be reversed, certainly as to the engagement rings.